 USDC IN/ND case 3:21-cv-00192-JD-MGG document 3 filed 03/23/21 page 1 of 4


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 LOGAN LAKE,

                Petitioner,

                       v.                             CAUSE NO. 3:21-CV-192-JD-MGG

 WARDEN,

                Respondent.

                                   OPINION AND ORDER

       Logan Lake, a prisoner without a lawyer, filed a habeas corpus petition under 28

U.S.C. § 2254 to challenge his conviction for murder under Case No. 45G03-1003-MR-2.

Following a trial, on April 18, 2011, the Lake Superior Court sentenced him to sixty

years of incarceration. Pursuant to Section 2254 Habeas Corpus Rule 4, the court must

dismiss the petition “[i]f it plainly appears from the petition and any attached exhibits

that the petitioner is not entitled to relief in the district court.”

       The statute of limitations for habeas corpus cases is set forth in 28 U.S.C. §

2244(d), which provides:

       (1) A 1-year period of limitation shall apply to an application for a writ of
       habeas corpus by a person in custody pursuant to the judgment of a State
       court. The limitation period shall run from the latest of--

               (A) the date on which the judgment became final by the
               conclusion of direct review or the expiration of the time for
               seeking such review;

               (B) the date on which the impediment to filing an
               application created by State action in violation of the
 USDC IN/ND case 3:21-cv-00192-JD-MGG document 3 filed 03/23/21 page 2 of 4


              Constitution or laws of the United States is removed, if the
              applicant was prevented from filing by such State action;

              (C) the date on which the constitutional right asserted was
              initially recognized by the Supreme Court, if the right has
              been newly recognized by the Supreme Court and made
              retroactively applicable to cases on collateral review; or

              (D) the date on which the factual predicate of the claim or
              claims presented could have been discovered through the
              exercise of due diligence.

       (2) The time during which a properly filed application for State post-
       conviction or other collateral review with respect to the pertinent
       judgment or claim is pending shall not be counted toward any period of
       limitation under this subsection.

       After reviewing the petition, the court finds that the date on which the judgment

became final is the applicable starting point for calculating timeliness. On direct appeal,

the Indiana Supreme Court denied Lake’s petition to transfer on April 25, 2012.

Therefore, his conviction became final for purposes of 28 U.S.C. § 2244(d)(1)(A) when

the time for petitioning the Supreme Court of the United States for a writ of certiorari

expired on July 24, 2012. See U.S. Sup. Ct. R. 13(1) (petition for writs of certiorari must

filed within 90 days after entry of judgment); Jimenez v. Quarterman, 555 U.S. 113, 119

(2009) (when a state prisoner does not petition the Supreme Court of the United States

on direct appeal, his conviction becomes final when the time for filing a petition

expires). Two hundred nineteen days later, on January 28, 2013, Lake initiated post-

conviction proceedings in State court, which tolled the federal limitations period. On

August 31, 2017, the Court of Appeals of Indiana certified its decision as final after the

time to file a petition to transfer had passed. Lake v. State, 45A05-1605-PC-1137, available



                                              2
 USDC IN/ND case 3:21-cv-00192-JD-MGG document 3 filed 03/23/21 page 3 of 4


at https://public.courts.in.gov/mycase/. The federal limitations period expired one

hundred forty-six days later on January 24, 2018. Lake did not file the petition in this

habeas case until March 18, 2021, and he offers no explanation to account for this

lengthy delay. Though he represents that he has made previous efforts to file a federal

habeas petition, the court has no record of this filing. Nor is there any indication that

these efforts took place within the limitations period or that Lake reasonably attempted

to follow up with the court. Because Lake filed the petition more than three years too

late, the court denies the petition as untimely.

       Pursuant to Section 2254 Habeas Corpus Rule 11, the court must consider

whether to grant or deny a certificate of appealability. To obtain a certificate of

appealability when a petition is dismissed on procedural grounds, the petitioner must

show that reasonable jurists would find it debatable (1) whether the court was correct in

its procedural ruling and (2) whether the petition states a valid claim for denial of a

constitutional right. Slack v. McDaniel, 529 U.S. 473, 484 (2000). Here, there is no basis for

finding that reasonable jurists would debate the correctness of this procedural ruling.

Therefore, there is no basis for encouraging Lake to proceed further, and a certificate of

appealability is denied.

       For these reasons, the court:

       (1) DISMISSES the habeas petition (ECF 1) because it is untimely;

       (2) DENIES Logan Lake a certificate of appealability pursuant to Section 2254

Habeas Corpus Rule 11; and

       (3) DIRECTS the clerk to close this case.


                                              3
USDC IN/ND case 3:21-cv-00192-JD-MGG document 3 filed 03/23/21 page 4 of 4


    SO ORDERED on March 23, 2021

                                        /s/JON E. DEGUILIO
                                        CHIEF JUDGE
                                        UNITED STATES DISTRICT COURT




                                    4
